PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

oO Se SND WH BB WH PO Be

NY NM NN NN NY NY DY Be Be me ee ee ew eR oe eS OL
ao ND YN BF YN =F SD GD we I DW BRB DO HM FS

 

 

Case 2:19-cv-00429-KJM-EFB Document 14

PORTER { SCOTT
A PROFESSIONAL CORPORATION
Carl L. Fessenden, SBN 161494

John R. Whitefleet, SBN 213301
Nicholas W. McKinney, SBN 322792
350 University Ave., Suite 200
Sacramento, California 95825

TEL: 916.929.1481

FAX: 916.927.3706

Filed 07/08/19 Page1of3

Attorneys for Defendants COUNTY OF SACRAMENTO, SACRAMENTO COUNTY

SHERIFF’S DEPARTMENT, SCOTT JONES

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

TINA TENNYSON, DOMINIC HA YNES-
TENNYSON, AND DEVON TENNYSON,

Plaintiff,
V.
COUNTY OF SACRAMENTO,
SACRAMENTO COUNTY SHERIFF’S
DEPARTMENT, SCOTT JONES and
DOES 1 to 100,

Defendants.

CASE NO. 2:19-CV-00429 KJM EFB

DEFENDANTS’ NOTICE OF MOTION
TO DISMISS PLAINTIFFS’ FIRST
AMENDED COMPLAINT

Date: August 23, 2019

Time: 10:00 a.m.

Courtroom: 3, 15" Floor

Judge: Hon. Kimberly J. Mueller

Complaint Filed: 03/08/2019

TO PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that on August 23, 2019 at 10:00 a.m., or as soon thereafter as
the matter may be heard, in Courtroom 3 of the United States District Court, Eastern District of
California, located at 501 I Street, Sacramento, CA 95814, Defendants COUNTY OF
SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S DEPARTMENT and SCOTT JONES
(hereinafter “Defendants’”) will move to dismiss the First Amended Complaint filed by Plaintiffs
TINA TENNYSON, DOMINIC HAYNES-TENNYSON and DEVON TENNYSON (hereinafter
“Plaintiffs”) pursuant to Federal Rules of Civil Procedure (“F.R.Civ.P.”) 12(b)(6), on the

{02036740.DOCX}

DEFENDANTS’ NOTICE OF MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT

 
PORTER | SCOTT

350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

nN FSP W bv

Oo \o oo ~ n

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
oF
28

 

 

Case 2:19-cv-00429-KJM-EFB Document 14 Filed 07/08/19 Page 2 of 3

following grounds:

1. Plaintiffs fail to state a viable federal claim against Sheriff Scott Jones;
De Plaintiffs fail to allege sufficient state-based claims against Sheriff Scott Jones;
3, The naming of Sacramento County Sheriff's Department as a defendant is improper

or redundant to the County;

4. Plaintiffs’ Complaint Fails to State a Monell Claim Against the County;

a: Plaintiffs’ claims arising from alleged vehicle stops, searches, or use of force are
improperly asserted under the Fourteenth Amendment;

6. Plaintiffs’ Second claim for violation of the Fourth Amendment fails to state claims
against all Defendants as arising from the May 28, 2018 and June 1, 2018 incident;

4 Plaintiffs’ fourth and fifth claims for violation of familial association and right of
association under the First and Fourteenth Amendments fails to state claims against Defendants;

8. Plaintiffs’ claim for Denial/Delay of Medical Treatment fails to state claims against
all Defendants;

D, Plaintiffs’ claim for violation of the Americans with Disabilities Act and
Rehabilitation Act fails to state claims against all Defendants;

10. Plaintiffs’ claim under Article I, §13 of the California Constitution fails to state

claims against all Defendants;

bis Plaintiffs’ claim for Failure to Discharge a Duty fails to state claims against all
Defendants;

12. Plaintiffs’ Tenth claim for Assault and Battery fails to state claims against all
Defendants;

3; Plaintiffs’ claim for Intentional Infliction of Emotional Distress fails to state claims

against all Defendants; and

14. Plaintiffs’ claim for violation of the Bane Act fails to state claims against all
Defendants.

Pursuant to the Court’s Standing Order, counsel for the parties met and conferred without a

resolution prior to the filing of this motion. (See Declaration filed herewith)

{02036740, DOCX} 2

DEFENDANTS’ NOTICE OF MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT

 
PORTER | SCOTT

350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

So He NY DBD OH BP WD PO

MP NY NY NY NY NY NY NH DY He ee ew eRe De ew oe QL OL
“ao ND HW FY NH KF DBO we IW DW BR wD DH BS

 

 

Case 2:19-cv-00429-KJM-EFB Document 14 Filed 07/08/19 Page 3 of 3

This Motion to Dismiss is based on this Notice of Motion and Motion, the supporting
Memorandum of Points and Authorities in support thereof, the Declaration of Nicholas W.
McKinney, the entire Court file and any other pleadings, evidence, or legal arguments that may be

presented at the time of the hearing to the extent one is held.

Respectfully submitted,

PORTER SCOTT
A PROFESSIONAL CORPORATION

Dated: July 8, 2019

By __/s/ John R. Whitefleet
Carl L. Fessenden
John R. Whitefleet
Nicholas W. McKinney
Attorneys for Defendants

{02036740.DOCX} 3

DEFENDANTS’ NOTICE OF MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT

 
